Dear Mr. Kirkpatrick:
Pursuant to Section 116.160, RSMo Supp 1980, I have prepared a ballot title for the referendum on Senate Substitute for House Bill No. 695, Eighty-First General Assembly. The ballot title is:
         "Amends law relating to certain commercial motor vehicles and provides for an increase in the maximum fees, length and weight for certain commercial vehicles operated on or within five miles of interstate and primary highways."
Yours very truly,
                                  JOHN ASHCROFT Attorney General